UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   March 29, 2018

                                     No. 16-2653

             JAIME GONZALEZ; PATRICIA WRIGHT; KEVIN WEST;
               GERALD BOEHM; EDWARD MAAG; DIANE MAAG,
              on behalf of themselves and all others similarly situated,
                                                                   Appellants

                                           v.

                OWENS CORNING; OWENS CORNING SALES LLC

                            (W.D. Pa. No. 2-13-cv-01378)

Present: CHAGARES, JORDAN, and HARDIMAN, Circuit Judges.

      1. Motion by Appellants to amend Opinion.



                                                      Respectfully,
                                                      Clerk/kr

_________________________________ORDER________________________________
The foregoing Motion is GRANTED. The opinion will be amended to remove “Earthrise
Law Center” from page 2 of the opinion.


                                                      By the Court,

                                                      s/ Thomas M. Hardiman
                                                      Circuit Judge

Dated: April 4, 2018